TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00072-CV




Cal-Tex Protective Coatings, Inc., Appellant

v.

Grounds Control of Texas, L.P., Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2002-0453C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Cal-Tex Protective Coatings filed an unopposed motion to dismiss its
appeal advising that the parties have settled the only claim involved in the appeal.  The appeal is
dismissed and costs are assessed against the party incurring them.
 
 
                                                                                                                                                             
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellant’s Motion
Filed:   March 29, 2005